The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5, 6, 9, 11-14 and 17-32 are pending in the Claim Set filed 9/24/2021.
Claims 1, 5, 6, 17, 21-25, 27, 29 and 30 have been amended.
Claims 2, 3, 7, 8, 10, 15 and 16 are canceled.
Claims 17-23 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1, 5, 6, 9, 11-14, 24-27 and 29-31 are for examination. 
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The objection to claim 27 is withdrawn in view of the claim amendments.
The rejection of claims  1, 3-6, 9, 11-14, 27, 29 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments.
The rejection of claims 1, 3-6, 11-14, 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDs filed 10/10/2017) 

NEW GROUNDS of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 24-27, 30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui] and McGhee (US 20080085949) [McGhee] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015, of record) [Blog], Miller (USP 3909469, of record) [Miller], Zhou et al (USP 6017561, of record), Trowbridge (USP3318816, of record) and Lan et al (WO2016086012, of record) [Lan].
Regarding claims 24-27, 30 and 32,
Purschwitz teaches antimicrobial compositions comprising linear polyethylenimine that is non-chemically modified, which further comprises diallyldimethylammonium chloride (cationic polymer: polyDADMAC) (Abstract; [0006-0024]; [0048]; See entire document). Purschwitz teaches that the polyethylenimines preferably have a number-average molecular weight of 500 g/mol to 125000 g/mol, which encompasses the claimed molecular weights of the PEI polymer ([0009]; more especially 800 to 25000 g/mol [0016]; and, 15000 g/mol [0019]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 
Purschwitz teaches that antimicrobial compositions comprise polymeric biocides such as paraformaldehyde, poly(hexamethylene biguanide) hydrochloride (Cosmocil) and PVP iodine ([0024], pages 2-3).
Notably, Hoang teaches paraformaldehyde is a biocide wherein the paraformaldehyde polymer used as a biocide is selected from the group consisting of the cyclic tripolymer
of the general formula (CH2O)n where n is 3 and the linear polymer of the general formula HO(CH2O)mH wherein m is 3 to 125 ([0035]; claim 6).
Notably, Yahiaoui teaches polymeric biquanides such as poly(hexamethylenebiguanide) are biocides ({0042], Table 1, page 8H18N5Cl(C8H18N5Cl)n, is a polymeric material with a molecular weight between about 1800 and about 2400 [0024].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Purschwitz teaches biocides: paraformaldehyde, poly(hexamethylenebiguanide) hydrochloride (Cosmocil) and PVP iodine, wherein paraformaldehyde and poly(hexamethylenebiguanide) hydrochloride are polymeric biocides that are not an antimicrobial metal or a non-polymer germicidal compound in view of the teachings of Hoang, Yahiaoui and McGhee, as a whole.
Purschwitz differs from the claims in that the document does not teach that the polyethylenimines is cationic, i.e., cationic polyethylenimine, and that the antimicrobial compositions have an adhesive promoter.
However, Blog, Miller, Zhou and Lan, as a whole, cure the deficiencies.
Blog teaches that linear polyethylenimine (PEI) is difficult to dissolve, where Linear PEI is somewhat soluble in hot water and low pH (i.e., acidic environment, wherein the amine groups can be protonated). Blog teaches that in order to solve this problem, polyethylenimine hydrochloride (PEI-HCl) is 
Accordingly, it would be obvious to one of ordinary skill in the art that linear PEI is difficult to dissolve in water, i.e., linear, non-chemically modified PEI, has a low solubility in water solutions, which in accordance with the teachings of Blog. Thus, it would be obvious for one skilled in the art before the effective filing date of the claimed invention to provide PEI in the protonated form, e.g., PEI-HCL in a water type formulation. One skilled in the art would have been motivated to modify the composition as taught by Purschwitz in order to use a protonated form of PEI to best achieve a desired result having a reasonable expectation of success that a cationic PEI would provide improved/enhanced solubility pf the PEI (i.e., cationic PEI) in the antimicrobial compositions taught as Purschwitz. 
Miller teaches a water-soluble carboxylic, e.g. acetic acid, in an effective amount inhibits gel formation of the polyethylenimine (Abstract, Col.3, lns.60-68 to col.4, lns.1-14; see entire document). Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cationic antimicrobial film 
Zhou teaches a liquid antimicrobial composition that includes a quaternary ammonium compound and a dispersing agent that consists of a non-ionic polymer, for example, polyvinyl pyrrolidone (PVP) wherein the non-ionic polymer provides emulsification or suspension of the liquid formulation (lns.45-60; col.4, lns.38-50; claims 1 and 2), wherein the solvent is water or a water-miscible solvent (col.6, lns.1-52). (col.1, lns.45-60; See entire document). Notably, Zhou is silent whether polyvinyl pyrrolidone is non-electrolyte, however, the teachings of Trowbridge address this issue.
Trowbridge teaches polyvinyl pyrrolidone is a non-electrolyte (col.2, lns.14-18).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial composition consisting of linear poly(ethylenimine) (PEI), poly(diallyldimethyl ammonium chloride) (polyDADMAC) and a carrier as taught by Ghafoor and Gibney, as a whole, to further consist of a polyvinyl pyrrolidone, i.e., a nonionic polymer that is a non-electrolyte. (Specification on page 31, [0086] states that polyvinyl pyrrolidone is a non-electrolyte (nonionic) polymer).

Lan teaches that the polymer binder, which is a linear polyethylenimine-based polymer having carboxylic acid groups (also reads on carboxylated PEI) as shown below:

    PNG
    media_image1.png
    91
    182
    media_image1.png
    Greyscale

 where R1 or R2 = hydrogen and/or carboxyl groups (i.e., carboxylic acids) (page 10, lines 4-17; claim 4). Thus, this polymer binder can contain two carboxylic acid groups.
Lan teaches that the polymer binder, e.g., as shown above, provides a durable bond between biocidal compound and the treated surface to facilitate residual in efficacy in a composition that forms a film (Abstract; p.7, lns.18-20; p.13, lns.1-5).

Moreover, the antimicrobial composition as taught by Purschwitz, Blog, Miller and Lan, as a whole, is structurally and chemically indistinguishable from the claimed antimicrobial film, so that it would necessarily follow that the antimicrobial composition as taught by Purschwitz, Blog, Miller and Lan, as a whole, would comprise being provided as a film. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination 
Further, the antimicrobial film as taught by Purschwitz, Blog, Miller, Zhou and Lan, as a whole, is identical to the claimed composition so that it would necessarily follow that an antimicrobial film would kill (a) at least 95% of log 4 population of an enveloped virus within 30 minutes of contact or at least 95% of a non-enveloped virus within 30 minutes of contact, in accordance with Japanese Industrial Standard (JIS) Z 2801 (2006) test for antimicrobial activity, or a modified version of such test, and/or (b) at least 95% of enveloped and non-enveloped viruses according to a modified version of Protocol# 01-lA residual self-sanitizing activity test performed 7 days after film formation, wherein the claimed PEI and DADMAC form a crystalline miscible blend in the carrier, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical composition the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, the property would be inherent to the composition. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Moreover, according to MPEP 2111.04, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Further, the transitional term ‘comprising’, as recited in Independent Claim 24 is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the .

Response to Arguments
	Applicants argue that none of claims 24-26, 30, and 32 encompasses a biocidal compound, such as PVP-iodine, that is required by Purschwitz et al. Purschwitz et al. teaches that the biocidal compound, such as PVP-iodine, is essential, such that there is no credible reason to modify the antimicrobial composition of Purschwitz et al. and omit such biocidal compound from the composition. Tebu-bio Blog, Miller, and Lan et al. fail to provide the requisite teaching to remove an essential component, such as PVP-iodine, from
the composition of Purschwitz. As a result, Tebu-bio Blog, Miller, and Lan et al. fail to cure the deficiencies of Purschwitz et al.

Applicant’s arguments have been fully considered but they are not persuasive, because Purschwitz teaches biocides: paraformaldehyde and poly(hexamethylenebiguanide) hydrochloride (Cosmocil), wherein paraformaldehyde and poly(hexamethylenebiguanide) hydrochloride are polymeric biocides that are not an antimicrobial metal or a non-polymer germicidal compound in accordance with the teachings of Hoang, Yahiaoui and McGhee, as a whole. Accordingly, Purschwitz is not required to include PVP-iodine in its compsoition. Moreover, Instant Claim 24 recites the transitional term ‘comprising’, thus, claim 24 is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 
 
Applicants argue that the present Invention Provides an Unexpected Effect That Further Evidences the Unobviousness of the Present Invention. Purschwitz teaches that "the polyamine is effective as a booster for the antimicrobial agent". Accordingly, Purschwitz does not teach using cationic, non-chemically modified LPEI as the only active agent in the absence of a small molecule biocide and Lan et al. does not have a specific disclosure of cationic, non-chemically modified LPEI and does not teach using cationic, non-chemically modified LPEI as antimicrobial agent in combination with one of the specifically claimed adhesion promoters. As evidenced in the enclosed Rule 132 Declaration, the inventors surprisingly discovered that cationic, non-chemically modified LPEI on its own can serve as the only antimicrobial agent with superior efficacy in a residual film. Further, Applicants argue that as indicated in the Rule 132 Declaration, the data in Table 3 demonstrate that an antimicrobial composition in which the only polymeric antimicrobial agents were cationic, non-chemically modified LPEI and a polydiallyldialkylammonium salt was much more effective against a broader range of pathogens, including non-enveloped virus, gram-positive bacteria, and gram-negative bacteria, compared to known antibacterial compositions comprising quaternary ammonium compounds as small molecule germicidal agents, wherein the inventors surprisingly
discovered that an antimicrobial composition with a combination of cationic, non-chemically modified LPEI and polyDADMAC (i.e., a polydiallyldialkylammonium salt) as the only antimicrobial agents provide superior efficacy in a residual film against a variety of pathogens. Furthermore, these results were unexpected by the inventors because prior to the present invention, there was no indication that the combination of cationic, non-chemically modified LPEI and a polydiallyldialkylammonium salt, such as polyDADMAC, would have such high activity against multiple types of microbes, including against Human Corona virus. Such results observed by the inventors could not have been predicted in view of
any of the disclosures of the cited references, including Purschwitz et al., Tebu-bio Blog, Miller, and Lan et al. Since the combined disclosures of Purschwitz et al., Tebu-bio Blog, Miller, and Lan et al. alone, or optionally in further view of Thomas, Zhou et al., and Trowbridge, do not teach or suggest such a surprising effect, the data in the present application and Rule 132 Declaration further evidence the unobviousness of the present invention as defined by the pending claims and rebuts any prima facie case of obviousness.

Applicant’s arguments have been fully considered but they are not persuasive, because Purschwitz et al (US 20140369953), Hoang (US 20070202177), Yahiaoui et al (US20070048344) and McGhee (US 20080085949), Tebu-bio Blog (PEI Transfection patents, 2/07/2015), Miller (USP 3909469) and Lan et al (WO2016086012), as a whole, make prim facie obvious the claimed antimicrobial film, wherein (moreover) Purschwitz clearly discloses that PEI provides antimicrobial, preservative and/or microorganism adhesion inhibiting effect. Thus, Applicant’s experimental data/results are not sufficient to overcome the rejection because it would have been obvious to those skilled in the art before the effective filing date of the claimed invention that PEI possesses a range of antimicrobial and preservative activity. Moreover, the unexpected results as described by Applicants are not commensurate in scope with what is instantly claimed, because the scope of Instant Claim 1 further encompasses a vast number of varied biocides as long as they are not an antimicrobial metal or a non-polymer germicidal compound or an anionic polymer and any non-electrolyte polymer, together with or without varied adhesion promoters, in combinations with the claimed solvents in varying (unclaimed) See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). That is, the antimicrobial composition that generated said alleged unexpected results are not commensurate in scope with instantly claimed antimicrobial composition. The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). Accordingly, it is clear that the probative value of the data as provided in Applicant’s Declaration and the disclosure is not commensurate in scope with the degree of protection sought by the claim. At last, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant, In re Kahn, 78 USPQ2d 1329, 1336, Federal Circuit 2006.  

Conclusions
Claims 1, 5, 6, 9, 11-14, 29 and 31 are deemed free of the cited prior art.
Claim 24-27, 30 and 32 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626